DETAILED ACTION

Applicant’s amendment and response received on 8/30/22 has been entered. Claims 2, 5-6, 10, and 12 have been canceled, and new claims 16-21 have been added. Claims 1, 3-4, 7-9, 11, and 13-21 are now pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows. 
Those sections of Title 35, US Code, not included in this response can be found in a previous office action. 

Claim Rejections - 35 USC § 112(b)


The rejection of claims 14-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in view of applicant’s amendments to claims 14 and 15. 

Claim Rejections - 35 USC § 102


The rejection of claims 1, 5-9, and 11-14 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2005/035729 (21 April 2005), hereafter referred to as Xu et al., is withdrawn in view of applicant’s cancellation of or amendments to the claims. Specifically, it is noted that the pending claims as amended now recite that a kRAS transgene is expressed in wing-tissue of an insect in a tissue specific manner sufficient to manifest as a non-lethal adult phenotype. While Xu et al. does teach tissue specific expression of RasV12 in drosophila, the expression is driven by the eyeless promoter and is not limited to wing-tissue expression. 

The rejection of claims 1-4, 11, and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Davison et al. (2008) Methods in Enzymology, Vol. 438, 391-417, is withdrawn in view of applicant’s cancellation of or amendments to the claims. Specifically, it is noted that the pending claims as amended now recite that a kRAS transgene is expressed in wing-tissue of an insect in a tissue specific manner sufficient to manifest as a non-lethal adult phenotype. Davison et al. teaches mutant zebrafish, not insects. 

The rejection of claims 1 and 5-10 under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (2009) BMC Developmental Biology, Vol. 9:53, pages 1-11, is withdrawn in view of applicant’s cancellation of or amendments to the claims. Specifically, it is noted that the pending claims as amended now recite that a kRAS transgene is expressed in wing-tissue of an insect in a tissue specific manner sufficient to manifest as a non-lethal adult phenotype. Wu et al. teaches constitutive and ubiquitous expression of ras. 

Claim Rejections - 35 USC § 103

The rejection of claims 1, 14 and 15 under 35 U.S.C. 103 as being unpatentable over WO 2005/035729 (21 April 2005), hereafter referred to as Xu et al., in view of Pandey et al. (2011) Pharmacol. Rev., Vol. 63(2), 411-436, is withdrawn in view of applicant’s amendments to the claims. Specifically, it is noted that the pending claims as amended now recite that a kRAS transgene is expressed in wing-tissue of an insect in a tissue specific manner sufficient to manifest as a non-lethal adult phenotype. As noted above, while Xu et al. does teach tissue specific expression of RasV12 in drosophila, the expression is driven by the eyeless promoter and is not limited to wing-tissue expression. 

Double Patenting

The rejection of claims 1-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,660,318, hereafter referred to as the ’318 patent, is withdrawn in view of applicant’s submission of a terminal disclaimer on 8/30/22. 
The terminal disclaimer filed on 8/30/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,660,318 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Applicant’s amendments to the claims had necessitated the following new grounds of rejection. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


New claims 17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 depends on claim 16, which recites that the kRAS transgene comprises a point mutation that comprises a G12 mutation. Claim 17, however, recites that the point mutation is selected from a group consisting of G12V, G13D, and Q61L. Since claim 16 recites that the point mutation is a G12 mutation, the recitation in claim 17 that the point mutation is G13D or Q61L conflicts with the limitation of claim 16 upon which it depends. Claim 21 has the same conflict as claim 20. As such, claims 17 and 21 are confusing as it is unclear which point mutations are in fact encompassed by the claimed invention. Thus, the metes and bounds of the claims cannot be determined. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended and new claims 1, 3-4, 7-9, 11, and 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transgenic Drosophila melanogaster with the genotype UAS-human kRASV12/UAS-human kRASV12 X MS1096-Gal4  which expresses human kRAS only in the wing, and which has a non-lethal phenotype comprising small deformed “crinkled” wings, translucent wings, and the inability to take flight, does not reasonably provide enablement for any invertebrate insect comprising any kRAS transgene that is expressed in wing-tissue in a tissue specific fashion and which exhibits any non-lethal phenotype.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Claim 1 has been amended to recite that the non-mammalian animal is an invertebrate insect comprising a kRAS transgene that is expressed in wing-tissue of the insect in a tissue specific manner sufficient to manifest as a non-lethal adult phenotype. Dependent claims 3-4, and 18-19 further limit the kRAS to a human kRAS, and in particular a kRAS with a point mutation. Claims 16-17 and 20-21 limit the mutation to a G12 mutation, most specifically G12V. Dependent claims 7-9 limit the insect to a fly, a Drosophilidae, or Drosophila melanogaster respectively. Claim 13 limits the non-lethal adult phenotype to a crimped wing. Method claims 14-15 recite methods of screening a compound for activity with respect to a cellular proliferative disease comprising administering a compound to the animal of claim 1. 
Claim 1 reads broadly on wing specific expression of kRAS in any invertebrate insect, not limited to a winged insect. The genus of insects is immense and includes thousands of species of insects which do not have wings in any part of their life cycle. The specification, while broadly referring to non-human animals, non-human invertebrates and insects generically, only provides a specific disclosure for the expression of kRAS in flies, and in particular Drosophila melanogaster. The specification does not disclose how kRAS could be expressed in “wing tissue” in a wingless insect. Further, claim 1 requires that the wing-specific expression of kRAS results in a non-lethal phenotype. The specification does not disclose any non-lethal phenotype caused by the wing-specific expression of any kRAS transgene in any winged or wingless insect other than a phenotype of a “crinkled wing”-referred to in other parts of the specification as a “crimped” wing- in Drosophila melanogaster with the genotype UAS-human kRASV12/UAS-human kRASV12 X MS1096-Gal4. In this specific drosophila, disclosed in detail in the working examples of the specification, wing specific expression is driven by the MS1096-Gal4 genotype which expresses Gal4 only in the wings, which then drives the expression of UAS-human kRASV12. The specification does not disclose the expression elements present in MS1096-Gal4 and further does not disclose any specific promoters or enhancers capable of directly or indirectly limiting the expression of a human kRAS transgene to the wing at any developmental stage. In addition, the specification, while teaching a specific phenotype for the homozygous UAS-human kRASV12/UAS-human kRASV12 X MS1096-Gal4 fly, provides no guidance as to whether this phenotype is unique to the homozygous presence of two UAS-human kRAS transgenes, or whether the wing mutations observed occurs in a heterozygous UAS-human kRASV12 X MS1096-Gal4 fly. The specification further provides no guidance as to whether this particular phenotype or another non-lethal phenotype occurs when one or more copies of kRAS from other species or one or more copies of various point mutations of any species of kRAS is expressed in wing tissue in a drosophila. 
At the time of filing, the prior art taught that transgenic overexpression of the V12 mutant of the drosophila homolog of kRAS in the developing wing affected the wing veins but did not produce a phenotype resembling the “crimped”/ “crinkled” wing phenotype observed following the homozygous expression of kRASV12 in the wing induced by MS1096-Gal4 (Prober et al. (2000) Cell, Vol. 100, 435-446, see page 442, Figure 6). Thus, neither the prior art nor the specification provides the requisite guidance or predictability for determining a priori what phenotype may or may not be present in any winged insect or even a drosophila in which wing specific expression of any species of kRAS, wild type or mutated occurs at any developmental stage.  
Therefore, based on the state of art of kRAS effects on wing development in drosophila at the time of filing, the difference between the wing phenotype in drosophila expressing drosophila RASV12 and human kRASV12 in the wing, the lack of guidance in the specification for expression of any form of kRAS in insects other than drosophila, the lack of guidance for non-lethal phenotypes stemming from the expression of any form of kRAS in the wing at any developmental stage in any insect, the limitation of the working example to a single transgenic drosophila with the genotype  UAS-human kRASV12/UAS-human kRASV12 X MS1096-Gal4  which expresses human kRAS only in the wing, and which has a non-lethal phenotype comprising small deformed “crinkled” wings, and the breadth of the claims, it would have required undue experimentation to make and use the scope of transgenic insects encompassed by the claims as written. 

No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633